Citation Nr: 0204968	
Decision Date: 05/23/02    Archive Date: 06/03/02

DOCKET NO.  00-05 795	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux 
Falls, South Dakota


THE ISSUE

Entitlement to service connection for chronic lymphocytic 
leukemia.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Vito A. Clementi, Counsel


INTRODUCTION

The appellant had active duty from June 1963 to June 1966.  
Service in Vietnam is indicated by record.  This matter comes 
before the Board of Veterans' Appeals (Board) on appeal from 
a November 1998 decision of the Sioux Falls, South Dakota, 
Department of Veterans Affairs (VA) Regional Office (RO). 


FINDING OF FACT

1.  The veteran served on active duty from June 1963 to June 
1966, including service in Vietnam.

2.  The medical evidence in this case establishes that the 
veteran has a form of non-Hodgkin's lymphoma, currently 
diagnosed as chronic lymphocytic lymphoma.


CONCLUSION OF LAW

The grant of service connection is warranted for the 
veteran's chronic lymphocytic lymphoma.  38 U.S.C.A. §§ 1110, 
1112, 1113, 5107, 7104 (West 1991); 38 C.F.R. §§ 3.307, 3.309 
(2001).  



REASONS AND BASES FOR FINDING AND CONCLUSION

Factual Background

The record reflects that in June 1997, the appellant 
complained of the presence of swollen glands in his neck.  
Clinical testing at the VA Medical Center resulted in 
diagnostic assessments of possible lymphoma and/or chronic 
lymphocytic leukemia.  Although biopsy testing conducted in 
July 1997 indicated that the samples were indicative of 
malignant lymphoma, further testing indicated a diagnosis of 
chronic lymphocytic leukemia.  VA hospital treatment records 
indicate that the appellant was hospitalized in December 1997 
and treated for a "history of non-Hodgkin's lymphoma."

VA medical notes dated from June through October 1998, 
reflect continued treatment for chronic lymphocytic leukemia 
and non-Hodgkin's lymphoma.  

In November 1998, the RO caused the appellant's claims folder 
to be examined by S. Wilbur, M.D.  In relevant part, Dr. 
Wilbur observed that in chronic lymphocytic leukemia, 
peripheral lymph node involvement was identical to that of 
well-differentiated diffuse lymphocytic lymphoma.  However, 
the diagnoses were differentiated based upon whether there 
was peripheral blood and bone marrow involvement at the 
disease's initial presentation.  In the appellant's case, Dr. 
Wilbur observed that the initial presentation of the disease 
ruled out a diagnosis of lymphoma.  

In a January 1999 letter, Larry P. Ebbert, M.D., a medical 
oncologist, opined that chronic lymphocytic leukemia and non-
Hodgkin's lymphoma were the same; that is, the former was "a 
form" of the latter.  He further observed that chronic 
lymphocytic leukemia was a "subgroup" of non-Hodgkin's 
lymphoma.  In a May 1999 letter, Dr. Ebbert further observed 
that he had reviewed medical records forwarded to him, and 
found the reasons for the denial of the appellant's claim 
"incomprehensible."  He noted that in making the 
distinction between non-Hodgkin's lymphoma and chronic 
lymphocytic leukemia, the adjudicators were essentially 
positing that if the appellant had "less disease at the time 
[he was] diagnosed, [he] would have lymphoma."  He 
reiterated that chronic lymphocytic leukemia was a form of 
non-Hodgkin's lymphoma, and enclosed a copy of the Revised 
European-American Lymphoma Classification system, reflecting 
that  chronic lymphocytic leukemia was included in the group 
of non-Hodgkin's lymphomas.  In March 2000, Dr. Ebbert 
submitted an updated version of the Revised European-American 
Lymphoma Classification system, again reflecting that chronic 
lymphocytic leukemia was a form of non-Hodgkin's lymphoma. 

In a June 1999 letter, Gary Ott, M.D., a VA physician, 
observed that the appellant's claim had been denied 
"basically due to terminology."  He stated that he 
concurred with Dr. Ebbert's assessment that chronic 
lymphocytic leukemia was the same as non-Hodgkin's lymphoma, 
and that to say otherwise "ignores the medical reality."  

In an October 1999 memorandum, Susan H. Mather, M.D., M.P.H. 
Chief Public Health and Environmental Hazards Officer opined 
that chronic lymphocytic leukemia and non-Hodgkin's lymphoma 
were not the same disorder.  She observed in part that 
chronic lymphocytic leukemia and some malignant lymphomas can 
be indistinguishable histologically and the distinction was 
"primarily clinical."  She noted that an example was that 
if the disease manifested principally as a blood disorder it 
"frequently is termed [chronic lymphocytic leukemia]" while 
if it manifested as a malignancy principally involving lymph 
nodes and/or other tissues it "frequently is termed [non-
Hodgkin's lymphoma]."  She added that in a 1998 study, the 
Institute of Medicine of the National Academy of Science 
concluded that there was insufficient evidence to determine 
whether an association existed between herbicides and the 
development of leukemia, including chronic lymphocytic 
leukemia.  

In March 2002, the Board caused the appellant's VA claims 
folder and several microscopic slides containing tissue 
samples of the appellant to be examined by Charles S. Specht, 
M.D., staff pathologist at the Armed Forces Institute of 
Pathology.  In relevant part, the physician observed that 
chronic lymphocytic leukemia and small lymphocytic lymphoma 
were considered "to be essentially the same disease in the 
2001 World Health Organization classification of hematologic 
neoplasia, and that "small lymphocytic lymphoma/chronic 
lymphocytic leukemia is a form of [non-Hodgkin's lymphoma"].  
He also observed that the examined slides indicated findings 
of lymph nodes "consistent with small lymphocytic 
lymphoma."    





Relevant Law:

Service connection may be established for disability which is 
shown to have been incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110 (wartime), 1131 
(peacetime) (West 1991).  A number of specific disabilities 
enumerated in the statute and in VA regulations, including 
leukemia, are presumed by law to have been incurred in 
service if shown to have been manifest to a degree of 
10 percent or more within one year following the date of 
separation from service.  38 U.S.C.A. §§ 1101, 1112, 1137 
(West 1991 & Supp. 1998); 38 C.F.R. §§ 3.307, 3.309 (2001).  
(This presumption is unrelated to the herbicide agent 
presumptions explained below).  

The law contains rules that pertain specifically to claims of 
service connection for disabilities due to exposure to 
herbicide agents.  See 38 U.S.C.A. § 1116 (West 1991 & 
Supp.2001); 38 C.F.R. §§ 3.307, 3.309 (2001).  A herbicide 
agent is a chemical in a herbicide used in support of the 
United States and allied military operations in the Republic 
of Vietnam during the Vietnam Era.  38 C.F.R. 
§ 3.307(a)(6)(i) (2001).  VA regulations define Vietnam Era 
service as extending from August 5, 1964, to May 7, 1975.  
The Veterans' Benefits Improvements Act of 1996, Pub. L. 
No. 104-275 extends the Vietnam Era to February 28, 1961, for 
all veterans who served in Vietnam, and extends special 
eligibility for health benefits based on Agent Orange 
exposure to those who served on or after January 9, 1962.  
Service in the Republic of Vietnam includes service in the 
waters offshore and service in other locations if the 
conditions involved duty or visitation in the Republic of 
Vietnam.  38 C.F.R. § 3.307(a)(6)(iii) (2001).  

VA regulations specify that if a veteran was exposed to a 
herbicide agent during active military service, the following 
diseases will be considered service connected if the 
requirements of 38 C.F.R. § 3.307(a)(6)(iii) (2001) are met, 
even though there is no record of such disease during 
service, and provided further that the rebuttable presumption 
provisions of 38 C.F.R. § 3.307(d) (2001) are also satisfied:  
Chloracne or other acneiform disease consistent with 
chloracne; Hodgkin's disease; non-Hodgkin's lymphoma; 
porphyria cutanea tarda; multiple myeloma, respiratory 
cancers (cancers of the lung, bronchus, larynx, or trachea), 
and soft tissue sarcoma.  38 C.F.R. § 3.309(e) (2001).  These 
diseases shall have become manifest to a degree of 10 percent 
or more at any time after service, except that chloracne, or 
other acneiform disease consistent with chloracne, and 
porphyria cutanea tarda shall have become manifest to a 
degree of 10 percent or more within a year, and respiratory 
cancers within 30 years, after the last date on which the 
veteran was exposed to a herbicide agent during active 
military, naval or air service.  38 C.F.R. § 3.307(a)(6)(2) 
(2001).  Effective November 7, 1996, presumptive service 
connection is also warranted for acute and subacute 
peripheral neuropathy and prostate cancer under 38 C.F.R. 
§ 3.309(e).  See 38 C.F.R. §§ 3.307, 3.309, as in effect on 
and after November 7, 1996.  Presumptive service connection 
is warranted for prostate cancer that manifests itself to a 
degree of 10 percent at any time after exposure.  

VA formally announced in the Federal Register on January 4, 
1994, that a presumption of service connection based on 
exposure to herbicides used in Vietnam was not warranted for 
certain conditions, or for "any other condition for which 
the Secretary [of Veterans Affairs] has not specifically 
determined a presumption of service connection is 
warranted."  59 Fed. Reg. 341 (1994).  However, the United 
States Court of Appeals for the Federal Circuit (Court of 
Appeals) subsequently determined that the Veterans' Dioxin 
and Radiation Exposure Compensation Standards Act, Pub. L. 
No. 98-542, § 5, 98 Stat. 2725, 2727-29 (1984) does not 
preclude a veteran from establishing service connection with 
proof of actual direct causation.  Combee v. Brown, 34 F.3d 
1039 (1994).  

The revised provisions of 38 U.S.C.A. § 1116, enacted by the 
Veterans Education and Benefits Expansion Act of 2001, Public 
Law 107-103, state that for purposes of establishing service 
connection for a disability or death resulting from exposure 
to a herbicide agent, including a presumption of service-
connection under this section, a veteran who, during active 
military, naval, or air service, served in the Republic of 
Vietnam during the period beginning on January 9, 1962, and 
ending on May 7, 1975, shall be presumed to have been exposed 
during such service to an herbicide agent containing dioxin 
or 2,4-dichlorophenoxyacetic acid, and may be presumed to 
have been exposed during such service to any other chemical 
compound in an herbicide agent, unless there is affirmative 
evidence to establish that the veteran was not exposed to any 
such agent during that service.  38 U.S.C.A. § 1116(f) as 
amended by § 201 of HR 1291, PL 107-103 (West Supp. 2001), 
effective December 27, 2001.  

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted in line 
of duty, or for aggravation of a preexisting injury suffered 
or disease contracted in line of duty in active service.  38 
U.S.C.A §§ 1110, 1131.  

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the veteran.  See 
38 U.S.C.A. 
§ 5107; 38 C.F.R. §§ 3.102, 4.3. In Gilbert v. Derwinski, 1 
Vet. App. 49 (1990), it was observed that "a veteran need 
only demonstrate that there is an 'approximate balance of 
positive and negative evidence' in order to prevail." Gilbert 
at 53.  To deny a claim on its merits, the preponderance of 
the evidence must be against the claim.  Alemany v. Brown, 9 
Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54. 


Analysis

During the pendency of this matter, the Veterans Claims 
Assistance Act of 2000 ("VCAA") was made law, and mandates 
expanded duties to assist claimants for VA benefits in the 
development of claims.  See, e.g., 38 U.S.C.A. 
§§ 5103, 5103A, 5107 (West Supp. 2001).  In light of the 
disposition of this matter, further development under the 
VCAA would not avail the appellant or assist the Board in 
this inquiry.

The veteran contends that his diagnosed chronic lymphocytic 
leukemia is a form of non-Hodgkin's lymphoma, thus entitling 
him to application of the presumptive provisions of 38 C.F.R. 
§§ 3.307 and 3.309.  

Various medical opinions are of record relative to the 
critical issue.  In this regard, it is the Board's 
fundamental responsibility to evaluate the probative value of 
all medical and lay evidence.  See Owens v. Brown, 7 Vet. 
App. 429 (1995); Gabrielson v. Brown, 7 Vet. App. 36 (1994); 
see also Guerrieri v. Brown, 4 Vet. App. 467, 470-471 (1993) 
[observing that the evaluation of medical evidence involves 
inquiry into, inter alia, the medical expert's personal 
examination of the patient, the physician's knowledge and 
skill in analyzing the data, and the medical conclusion that 
the physician reaches].

Dr. Ebbert, the appellant's treating physician, has authored 
several opinions of record with supporting documentation.  In 
substance, they constitute a medical opinion indicating that 
chronic lymphocytic leukemia is "a form" of non-Hodgkin's 
lymphoma and that this characterization is recognized by the 
Revised European-American Lymphoma Classification System.  
Importantly, Dr. Ebbert's opinion also posits that had the 
appellant's disease been less advanced at the time of 
diagnosis, he would have been found to have non-Hodgkin's 
lymphoma instead of chronic lymphocytic leukemia.  The latter 
assessment has not directly or implicitly been contradicted 
by any opinion of record.  

Dr. Ebbert's opinion is corroborated in large part by those 
of Dr. Ott and Dr.  Specht.  The former assessed the 
controversy in this matter as one of "terminology," and 
that the distinction between chronic lymphocytic leukemia and 
non-Hodgkin's lymphoma "ignores the medical reality."  For 
his part, Dr. Specht confirmed that besides the Revised 
European-American Lymphoma Classification System, the World 
Health Organization had termed the two diseases to be the 
same.   

Dr. Mather's opinion does not specifically rule out that of 
Dr. Ebbert's.  Although Dr. Mather opined that the diseases 
are not the same, she noted that the distinction was in their 
principal manifestation, resulting in "frequent" differing 
diagnoses.        

Dr. Ebbert's curriculum vitae is of record.  It reflects that 
he is Board certified in Internal Medicine, Hematology and 
Oncology.  The physician's resume reflects that in addition 
to clinical practice, he is also a clinical associate 
professor at a the University of South Dakota, and has prior 
teaching experience at a university medical center.  Thus, 
Dr. Ebbert's opinion appears to be informed and based upon 
personal knowledge of the appellant as well as general 
clinical experience and academic background.


With regard to the question of whether the veteran has a form 
of non-Hodgkin's lymphoma, the medical evidence for and 
against the claim has reached relative balance.  As a result, 
the question must be resolved in favor of the veteran.  
Gilbert, supra.   Therefore, based on the medical evidence 
presented in this case with regard to this veteran, the 
record supports a finding of fact that the veteran has a form 
of non-Hodgkin's lymphoma.  As he had Vietnam service, and 
his disability is manifested to a compensable degree, the 
grant of service connection is warranted. 
 

ORDER

Service connection for chronic lymphocytic leukemia is 
granted.



		
	G. H. SHUFELT 
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

